DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8; 10, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber U.S. Pub. No. 2020/0098165.
Re: claim 8, Gruber teaches  
8. A method comprising:  determining whether a first primitive is visible in a first region using a first processor (second processing unit 106; Gruber, Fig. 1); determining whether a second primitive is visible in the first region using the first processor; (“… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass... “visibility information” may refer to any information in any data structure that indicates whether one or more primitives associated with one or more draw commands is visible… with respect to the bin”; Gruber, [0042], [0046])
The second processing unit generates visibility information for primitives, for each bin (determines whether a first primitive is visible in a first region, determines whether a second primitive is visible in a first region).  
indicating that the first primitive is visible in the first region using the first processor (second processing unit 106; Gruber, Fig. 1); indicating that the second primitive is not visible in the first region using the first processor; providing an indication that primitive visibility determination for the first region is completed using the first processor; (“… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or possibly visible primitives are rendered into each bin… “visibility information” may… refer to any information in any data structure that indicates whether one or more primitives is visible… with respect to the bin for which the visibility information was generated.”; Gruber, [0042], [0043], [0045])

wherein the indication comprises a flag, separate from color data of the first region, that indicates availability of visibility data for the first region; (“… ”visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame… and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame…”; Gruber, [0046])
The visibility information can be a bit (flag) that indicates whether a primitive, in a particular bin, is visible.  For example, 1 indicates that the primitive is visible and 0 indicates that the primitive is not visible.  This bit (flag) may be represented as a visibility stream that includes a sequence of 1’s and 0’s, which would be separate from color data of the first region.  
(“After generating visibility information for each bin… the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.”; Gruber, [0043])
Once the visibility information is generated for each bin (which includes the first region), the GPU uses this visibility information to render each bin (indicates availability of visibility data for the first region).  
and in response to the indication that primitive visibility determination for the first region is completed, rendering the first primitive in the first region using a second processor (second processing unit 106). (“Tile-based rendering generally includes two passes:  a binning pass and a rendering pass… After generating visibility information for each bine (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…. Only the visible primitives and/or possible visible primitives are rendered into each bin.”; Gruber, [0042], [0043]) 
The second processing unit 106 performs two different functions.  In the first pass, the second processing unit performs binning and generates visibility information.  In the second pass, the second processing unit performs rendering.  When the second processing unit performs rendering in the second pass, it is considered to be a different processor than the processor that performed binning and generated visibility data in the first pass.  In response to completing the first pass and generating visibility information for each bin (indication that primitive visibility determination for the region is completed), the primitives are rendered for each bin (which includes a first primitive in the first region).  
Re: claim 10, Gruber teaches 
10. The method of claim 8, wherein:  determining whether a first primitive is visible in a first region using a first processor comprises performing at least a visibility determination based on position data and determining whether a first primitive is visible in a second region using a first processor comprises performing a visibility determination portion based on position data. (“During the binning pass, the second processing unit 106 may be configured to receive and process draw commands for a particular scene in preparation for rendering the scene into a frame.  A draw command may include one or more primitives.  A primitive may have one or more vertices.  The second processing unit 106 may be configured to generate position data (e.g., coordinate data, such as three-axis (X, Y, Z) coordinate data) in screen space for each vertex of each primitive in the draw commands for a particular scene.  During the binning pass, the second processing unit 106 may be configured to divide a buffer into which a frame is to be rendered into a plurality of bins… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bine.  In some examples, the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or the possible visible primitives are rendered into each bin.”; Gruber, [0042])
During the binning pass, visibility information is determined for each bin (which includes a first region and a second region) and the coordinate positions of the visible primitives that intersect each bin, 
Claim 11 is a method analogous to the apparatus of claim 3, is similar in scope 
Re: claim 12, Gruber teaches
12. The method of claim 8, further comprising:  determining whether the first primitive is visible in a second region using a first processor; determining whether the second primitive is visible in the second region using the first processor; (“… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass... “visibility information” may refer to any information in any data structure that indicates whether one or more primitives associated with one or more draw commands is visible… with respect to the bin”; Gruber, [0042], [0046])
The second processing unit generates visibility information for a primitive, for each bin (determines whether a first primitive is visible in a second region, determines whether a second primitive is visible in a second region.  
indicating that the first primitive is visible in the second region using the first processor; indicating that the second primitive is visible in the second region using the first processor; providing an indication that primitive visibility determination for the second region is completed using the first processor; (“… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or possibly visible primitives are rendered into each bin… “visibility information” may… refer to any information in any data structure that indicates whether one or more primitives is visible… with respect to the bin for which the visibility information was generated.”; Gruber, [0042], [0043], [0045])
The second processing unit (first processor) generates visibility information for each bin (region), which indicates whether first and second primitives are visible in a bin (second region).  
and in response to the indication, rendering the first primitive and the second primitive in the second region using a third processor. (second processing unit 106). (“Tile-based rendering generally includes two passes:  a binning pass and a rendering pass… After generating visibility information for each bine (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…. Only the visible primitives and/or possible visible primitives are rendered into each bin.”; Gruber, [0042], [0043]) 
The second processing unit 106 performs two different functions.  In the first pass, the second processing unit performs binning and generates visibility information.  In the second pass, the second processing unit performs rendering.  When the second processing unit performs rendering in the second pass, it is considered to be a different processor than the processor that performed binning and generated visibility data in the first pass.  In response to completing the first pass and generating visibility information .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1; 2, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Gruber in view of VanReenen et al. U.S. Pub. No. 2018/0350036, Glanville et al. U.S. Pub. No. 2019/0304058 and Dimitrov et al. U.S. Pub. No. 2019/0206023.  
Re: claim 1, Gruber teaches 
1. A graphics processing apparatus comprising:  a memory (memory 107; Gruber, Fig. 1); a first graphics processor (second processing unit 106; Gruber, Fig. 1) to: determine whether one or more primitives intersect with a first region of a frame, determine whether the one or more primitives intersect with a second region of the frame, (“Rendering a bin into the internal memory 107 may include executing commands to render the primitives in the associated bin into the internal memory 107.”; Gruber, [0039])
Primitives are associated with different bins (regions) of the frame.  Gruber is silent, however, VanReenen teaches determining which primitives belong to which bin.  (“A first pass is referred to as a binning pass, in which GPU 12 determines which primitives belong to which bin (also called a tile) and which primitives are visible (e.g., generates visibility information).  Bins or tiles are examples of portions of an image.”; VanReenen, [0066])
GPU 12 (first graphics processor) determines which primitives (one or more primitives) belong to which bins (regions, which include a first region and a second region) of a frame.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of the frame comprises pixels, the first region is a part of the frame, and the second region is another part of the frame, in order to render each bin based on determining which 
Gruber teaches write visibility data in the memory (visibility streams 510, Gruber, Fig. 5A), the visibility data is to indicate which of the one or more primitives are visible in the first region, the visibility data is to indicate which of the one or more primitives are visible in the second region, (“The architecture 500 may include a GPU 502 (e.g., second processing unit 160), a depth command buffer 504, a vertex buffer 506, a low res depth surface 508, and visibility streams 510… the depth visibility pass may also generate visibility information for each bin of a plurality of bins, indicating which primitives is visible and/or may be visible with respect to the bin for which the visibility information was generated, and may be stored in visibility streams 510… the GPU 502 may be configured to generate multiple visibility streams in parallel for each bin of the plurality of bins.”; Gruber, [0083], Fig. 5A)
The visibility data is stored in visibility streams 510 (memory).  The visibility data indicates which primitives are visible in each bin (which would include indicating which of the one or more primitives are visible in the first region and indicating which of the one or more primitives are visible in the second region).  
write a completion indicator in the memory (fully rendered depth surface; Gruber, [0078]), the completion indicator to indicate availability of visibility data for the one or more primitives in the first region, and the completion indicator to indicate availability of visibility data for the one or more primitives in the second region; (“The depth command buffer 304 provides a set of commands/instructions to the GPU 302 to generate graphical content with respect to the depth.  The vertex buffer 306 is configured to store information related to vertices and are organized into primitives.  The first pass of the depth pre-pass results in populating the depth buffer or depth surface 308, such that the depth surface 308 stores information related to the surface… The contents of the depth buffer or depth surface 308 may only be inputted into the GPU 302 during the color render pass such that any non-visible pixels are culled and processing time and/or resources are not wasted on coloring non-visible pixels… Having a fully rendered depth surface prior to rendering the color surface can result in the occluded objects not being rendered, because the occluded or non-visible objects fail the depth test and do not get to the shader… Fig. 4 provides an example 400 rendering of an image.  The image may include three triangles 402, 404, and 406… In some examples, where the triangles are drawn in the back to front order and the application performs a depth pre-pass, the non-visible portions of triangles 404 an d406 will be culled quickly in the pipeline process, such that only triangle 402 is fully processed.”; Gruber, [0076], [0077], [0078], [0079], [0080], Fig. 4)
The fully rendered depth surface, indicates which pixels of the primitives in the different regions are visible and non-visible.  The non-visible pixels of primitives are culled and not rendered, as illustrated in Fig. 4.  
Gruber is silent, however, Glanville teaches and a second graphics processor to:  commence pixel processing or vertex processing on the first region based on the completion indicator indicating availability of visibility data for any primitive  in the first region (“Once a primitive has been processed, including determining whether it is visible in screen-space… a colour value can be output for each sample point (e.g., pixel) covered by that primitive.  The colour values can be stored in a colour buffer.  The colour buffer may be a (logically) two-dimensional array of values representing the colour of visible primitives at the sample points, such as at each pixel of a tile or the screen…”; Glanville, [0083])
There is an indication that the primitive has completed processing, including indicating whether it is visible.  Then, color values are output for each pixel (pixel processing) of a primitive in a tile (any primitive in the first region).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a second graphics processor to:  commence pixel processing or vertex processing on the first region based on the completion indicator indicating availability of visibility data for any primitive in the first region, as taught by Glanville, ([0082]) and in order to reduce rendering latency, as taught by Dimitrov, ([0021]).  
Gruber teaches wherein the completion indicator comprises a flag, separate from color data of the first region, that indicates availability of visibility data for the first region (“… ”visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame… and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame…”; Gruber, [0046])
The visibility information can be a bit (flag) that indicates whether a primitive, in a particular bin, is visible.  For example, 1 indicates that the primitive is visible and 0 indicates that the primitive is not visible.  This bit (flag) may be represented as a visibility stream that includes a sequence of 1’s and 0’s, which would be separate from color 
(“After generating visibility information for each bin… the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.”; Gruber, [0043])
Once the visibility information is generated for each bin (which includes the first region), the GPU uses this visibility information to render each bin (indicates availability of visibility data for the first region).  
Gruber is silent, however, Glanville teaches and render a first primitive in the first region based on the visibility data indicating the first primitive is visible in the first region. (“In a simple example, consider a graphics processing task comprising two groups of primitives group A and group B.  Group A is initially processed, and the depth buffer 104, colour buffer 106 and stencil buffer 108… are populated with data values… The driver program prepares the data required for rendering the primitives in group A and one result of this is the generation of at least one command 110 for controlling the GPU to render these primitives.  For example, the command may relate to one or more draw calls, for drawing one or more primitives in group A.”; Glanville, [0090])
The primitives in Group A are rendered based on, for example, the depth values, which indicate visibility, for each tile.  Gruber and Glanville are silent, however, Dimitrov teaches different portions of the frame being rendered by different GPUs.  (“… a screen space scene 130 is divided into rectangular regions 132.  Different rectangular regions 132 may be allocated to different GPUIs to be rendered… For example, rectangular regions 132(1), 132(3), 132(5), and 132(7) may be assigned to a GPU 139(0) (e.g., the first GPU) and rectangular regions 132(0), 132(2), 132(4), 132(6), and 132(8) may be assigned to a GPU 139(1) (e.g., the second GPU).  The screen space scene 130 may include primitives (e.g., geometric primitives) such as triangles 134, each of which may be located completely within a rectangular region 132, or straddle one or more rectangular regions 132.”; Dimitrov, [0045], Fig. 1D)
One GPU (second graphics processor) is rendering a first portion of the frame and another GPU is rendering a second portion of the frame.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of render a first primitive in the first region based on the visibility data indicating the first primitive is visible in the first region, in order to avoid rendering primitives that are not visible, as taught by Glanville, ([0082]) and in order to reduce rendering latency, as taught by Dimitrov, ([0021]).  
Re: claim 2, Gruber teaches 
2. The apparatus of claim 1, wherein the first graphics processor is to determine whether a primitive intersects with the first and second regions of the frame by use of a visibility determination based on position data. (“During the binning pass, the second processing unit 106 may be configured to receive and process draw commands for a particular scene in preparation for rendering the scene into a frame.  A draw command may include one or more primitives.  A primitive may have one or more vertices.  The second processing unit 106 may be configured to generate position data (e.g., coordinate data, such as three-axis (X, Y, Z) coordinate data) in screen space for each vertex of each primitive in the draw commands for a particular scene.  During the binning pass, the second processing unit 106 may be configured to divide a buffer into which a frame is to be rendered into a plurality of bins… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bine.  In some examples, the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or the possible visible primitives are rendered into each bin.”; Gruber, [0042])
During the binning pass, visibility information is determined for each bin (which includes a first region and a second region) and the coordinate positions of the visible primitives that intersect each bin, 
Re: claim 3, Gruber teaches
3. The apparatus of claim 1, wherein to render the first primitive, the second graphics processor is to perform one or more of: rasterization, pixel processing, pixel shading, color processing, or output streaming. (“In binning architectures, the depth and color passes may each be converted into two passes:  a binning/visibility pass and a render pass… The color passes may include a color visibility pass and a color render pass… In a color visibility pass, the GPU 502 may be configured to generate visibility information associated with the color… During the first half of the render pass, the GPU may render the visibility information associated with the depth, and during the second half of the render pass, the GPU may render the visibility information associated with the color.”; Gruber, [0081], [0084], [0085])
In order to render a primitive, the GPU generates visibility information associated with color (color processing).  
Re: claim 4, Gruber is silent, however, Glanville teaches 
4. The apparatus of claim 1, further comprising a third graphics processor to commence pixel processing or vertex processing on the second region based on the completion indicator indicating completion of visibility data for primitives in the second region (“Once a primitive has been processed, including determining whether it is visible in screen-space… a colour value can be output for each sample point (e.g., pixel) covered by that primitive.  The colour values can be stored in a colour buffer.  The colour buffer may be a (logically) two-dimensional array of values representing the colour of visible primitives at the sample points, such as at each pixel of a tile or the screen…”; Glanville, [0083])
There is an indication that the primitive has completed processing, including indicating whether it is visible.  Then, color values are output for each pixel (pixel processing) of a primitive in a tile (one or more primitives in the first region).  
and render a second primitive in the second region based on the visibility data indicating the second primitive is visible. (“In a simple example, consider a graphics processing task comprising two groups of primitives group A and group B.  Group A is initially processed, and the depth buffer 104, colour buffer 106 and stencil buffer 108… are populated with data values… The driver program prepares the data required for rendering the primitives in group A and one result of this is the generation of at least one command 110 for controlling the GPU to render these primitives.  For example, the command may relate to one or more draw calls, for drawing one or more primitives in group A.”; Glanville, [0090])
The primitives in Group A are rendered based on, for example, the depth values, which indicate visibility, for each tile.  Gruber and Glanville are silent, however, Dimitrov teaches different portions of the frame being rendered by different GPUs.  (“… a screen space scene 130 is divided into rectangular regions 132.  Different rectangular regions 132 may be allocated to different GPUIs to be rendered… For example, rectangular regions 132(1), 132(3), 132(5), and 132(7) may be assigned to a GPU 139(0) (e.g., the first GPU) and rectangular regions 132(0), 132(2), 132(4), 132(6), and 132(8) may be assigned to a GPU 139(1) (e.g., the second GPU).  The screen space scene 130 may include primitives (e.g., geometric primitives) such as triangles 134, each of which may be located completely within a rectangular region 132, or straddle one or more rectangular regions 132.”; Dimitrov, [0045], Fig. 1D)
One GPU is rendering a first portion of the frame and another GPU (third GPU) is rendering a second portion of the frame.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a second graphics processor to:  a third graphics processor to commence pixel processing or vertex processing on the second region based on the completion indicator indicating completion of visibility data for primitives in the second region and render a second primitive in the second region based on the visibility data indicating the second primitive is visible, in order to avoid rendering .  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville and Dimitrov as applied to claim 4 above, and further in view of Wioka et al. U.S. Patent No. 7,468,726.  
Re: claim 5, Gruber is silent, however, Wioka teaches 
5. The apparatus of claim 4, wherein:  the first graphics processor is disposed in a first semiconductor die, the second graphics processor and the third graphics processor are disposed in a second semiconductor die, and the first semiconductor die and the second semiconductor die are communicatively coupled to each other. (“… any number of GPUs may be included in a system, e.g., by including multiple GPUs on a single graphics card or by connecting multiple graphics cards to bus 113.”; Wioka, col. 5, lines 62-65, Fig. 1)
Fig. 1 illustrates that if the graphics subsystem 112 includes multiple graphics cards connected to bus 113, then each of the graphics cards is communicatively coupled to each other and also communicatively coupled to system memory 104 and graphics memory 124.  Also, multiple GPUs can be on a single graphics card (the second graphics processor and the third graphics processor) and a single GPU can be on another graphics card (first graphics processor).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a system comprising:  a memory; a first die comprising a first graphics processing unit; and a second die comprising a second graphics processing unit, wherein:  the first die is communicatively coupled to the   
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville and Dimitrov as applied to claim 1 above, and further in view of Hammerstone et al. U.S. Pub. No. 2020/0013137.  
Re: claim 6, Gruber is silent, however, Hammerstone teaches 
6. The apparatus of claim 1, wherein the frame comprises pixels, the first region (bin 110-a; Hammerstone, Fig. 1) is a part of the frame, and the second region (bin 110-b; Hammerstone, Fig. 1) is another part of the frame. (“Each bin 110 may be rendered/rasterized (e.g., by a GPU) to contain multiple pixels 105, which pixels 105 may be shown via a display.  One or more primitives 115 may be visible in each bine 110.  For example, portions of primitive 115-a are visible in both bin 110-a and bine 110-c.”; Hammerstone, [0029], Fig. 1)
Fig. 1 illustrates a frame that includes 4 bins (regions), 110-a to 110-d.  Each bin contains pixels.  For example, bin 110-a is considered to be a first region and bin 110-b is considered to be a second region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of the frame comprises pixels, the first region is a part of the frame, and the second region is another part of the frame, in order to process bins using a relatively small amount of memory, as taught by Hammerstone. ([0023])  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber  as applied to claim 1 above, and further in view of Hakura et al. U.S. Pub. No. 2019/0236829.  
Re: claims 7,  Gruber is silent, however, Hakura teaches 
7. The apparatus of claim 1, comprising at least one processor, wherein:  the at least one processor to request a creation of a vertex buffer in the memory and the vertex buffer to store vertex data information for each primitive in the frame. (“The user application program 190 includes… a mesh shading program 192… the mesh shading program 192… execute on the one or more PPs as part of a graphics processing pipeline… the mesh shading library 180 includes any number of applications that the mesh shading program 192 may execute… the mesh shading library 180 includes… a deduplication application 182… any number of the device driver 103, the user application program 190, and the mesh shading library 180 may be stored in any number and type of external memories that are accessible to the processor 112… Instead of storing multiple copies of the same vertex identifier, the primitive distributer generates a vertex buffer 992 that includes unique vertex identifiers, and an indirect index buffer 994 that references entries in the vertex buffer 992… Upon receiving the index buffer 940, the deduplication application 182 identifies that the threads 910(3)-910(0) comprise a thread group, and generates the empty vertex buffer 992 and the empty indirect index buffer 994.”; Hakura, [0026], [0028], [0121], [0129], Figs. 1, 9A-9B)
Fig. 1 illustrates that the deduplication application 182 is executed by the parallel processing subsystem 112.  When the deduplication application receives index buffer 940 (which is considered to be a request from the parallel processing system 112), the deduplication application generates a vertex buffer that stores vertices with unique   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber as applied to claim 8 above, and further in view of Hammerstone.  
Re: claim 9, Gruber is silent, however, Hammerstone teaches 
9. The method of claim 8, wherein the first region (bin 110-a; Hammerstone, Fig. 1) is a part of a frame of pixels and the second region (bin 110-b; Hammerstone, Fig. 1) is another part of the frame. (“Each bin 110 may be rendered/rasterized (e.g., by a GPU) to contain multiple pixels 105, which pixels 105 may be shown via a display.  One or more primitives 115 may be visible in each bine 110.  For example, portions of primitive 115-a are visible in both bin 110-a and bine 110-c.”; Hammerstone, [0029], Fig. 1)
Fig. 1 illustrates a frame that includes 4 bins (regions), 110-a to 110-d.  Each bin contains pixels.  For example, bin 110-a is considered to be a first region and bin 110-b is considered to be a second region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of the first region is a part of a frame of pixels and the second region is another part of the frame, in order to process bins using a relatively small   
Claims 16; 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen et al. U.S. Pub. No. 2018/0350036, Glanville et al. U.S. Pub. No. 2019/0304058, Dimitrov and Wioka et al. U.S. Patent No. 7,468,726.  
Claim 16 is a system analogous to the apparatus of claim 1, is similar in scope and is rejected under the same rationale.  Claim 16 as additional limitations.  Re: claim 16, Gruber is silent, however, Wioka teaches 
16. A system comprising:  a memory (system memory 104 or graphics memory 124; Wioka, Fig. 1); a first die comprising a first graphics processing unit; and a second die comprising a second graphics processing unit, wherein:  the first die is communicatively coupled to the second die, the first die is communicatively coupled to the memory, the second die is communicatively coupled to the memory, (“… any number of GPUs may be included in a system, e.g., by including multiple GPUs on a single graphics card or by connecting multiple graphics cards to bus 113.”; Wioka, col. 5, lines 62-65, Fig. 1)
Fig. 1 illustrates that if the graphics subsystem 112 includes multiple graphics cards connected to bus 113, then each of the graphics cards is communicatively coupled to each other and also communicatively coupled to system memory 104 and graphics memory 124.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a system comprising:  a memory; a first die comprising a first graphics processing unit; and a second die comprising a second graphics processing unit, wherein:  the first die is communicatively coupled to the second die, the first die is communicatively coupled to 
Claim 17 is a system analogous to the apparatus of claim 2, is similar in scope and is rejected under the same rationale
Claim 18 is a system analogous to the apparatus of claim 3, is similar in scope and is rejected under the same rationale.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville, Dimitrov and Wioka as applied to claim 16 above, and further in view of Hakura.  
Claim 19 is a system analogous to the apparatus of claim 7, is similar in scope and is rejected under the same rationale.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville, Dimitrov and Wioka as applied to claim 16 above, and further in view of Moreton U.S. Patent No. 8,941,669.  
Re: claim 20, Gruber is silent, however, Moreton teaches 
20. The system of claim 16, further comprising a central processing unit (CPU) communicatively coupled to the first graphics processing unit and the second graphics processing unit and one or more of:  a network interface communicatively coupled to the CPU, a display communicatively coupled to the CPU, or a battery communicatively coupled to the CPU, the first die, and the second die. (“Computer system 100 includes a central processing unit (CPU) 102... Visual output is provided on a pixel based display device 110… operating under control of a graphics subsystem 112 coupled to memory bridge 105 via  a bus or other communication path 113…”; Moreton, col. 4, lines 55-56, col. 4, line 64-col. 5, line 2, Fig. 1)
Fig. 1 illustrates that the graphics subsystem 112, which includes GPU 122 and GPU 123 (first graphics processing unit and second graphics processing unit)), is communicatively coupled to the CPU 102 and is communicatively coupled to display 110.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a central processing unit (CPU) communicatively coupled to the first graphics processing unit and the second graphics processing unit and one or more of:  a network interface communicatively coupled to the CPU, a display communicatively coupled to the CPU, or a battery communicatively coupled to the CPU, the first die, and the second die, in order to maximize rendering performance by allowing different portions of an image frame to be rendered in parallel by different GPUs, as taught by Moreton. (col. 1, lines 49-54)  

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.  Applicant’s argue:  
“Claim 8, as amended, recited in pertinent part:  providing an indication that primitive visibility determination for the first region is completed using the first processor, wherein the indication comprises a flag, separate from color data of the first region, that indicates availability of visibility data for the first region… 
Examiner disagrees.  Gruber teaches this limitation.  Gruber teaches that the second processing unit (first processor) generates visibility information, which indicates whether a first primitive is visible and a second primitive is not visible in a bin (region).  (Gruber, [0042], [0043], [0045]).  Gruber teaches, “… ”visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame… and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame…” (Gruber, [0046]).  The visibility information can be a bit (flag) that indicates whether a primitive, in a particular bin, is visible.  For example, 1 indicates that the primitive is visible and 0 indicates that the primitive is not visible.  This bit (flag) may be represented as a visibility stream that includes a .  
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.  Applicant’s argue:  
“Claim 1, as amended, recites, in pertinent part:  commence pixel processing or vertex processing on the first region based on the completion indicator indicating availability of visibility data for any primitive in the first region, wherein the completion indicator comprises a flag, separate from color data of a first region, that indicates availability of visibility data for the first region… The Examiner appears to conclude that Glanville teaches that an indication that the primitive has completed processing, including indicating whether it is visible by teaching colour values are stored in a colour buffer.  In other words, the Examiner appears to conclude that Glanville teaches indicating availability of visibility data for the one or more primitives in the first region by storage of colour values in a colour buffer.  Glanville fails to teach claim 1’s “indicating availability of visibility data for any primitive in the first region, wherein the completion indicator comprises a flag, separate from color data of a first region, that indicates availability of visibility data for the first region.  Withdrawal of the rejection of claim 1 is 
Examiner disagrees.  Gruber teaches this limitation.  Gruber teaches that the second processing unit (first processor) generates visibility information, which indicates whether a first primitive is visible and a second primitive is not visible in a bin (region).  (Gruber, [0042], [0043], [0045]).  Gruber teaches, “… ”visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame… and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame…” (Gruber, [0046]).  The visibility information can be a bit (flag) that indicates whether a primitive, in a particular bin, is visible.  For example, 1 indicates that the primitive is visible and 0 indicates that the primitive is not visible.  This bit (flag) may be represented as a visibility stream that includes a sequence of 1’s and 0’s, which would be separate from color data of the first region.  “After generating visibility information for each bin… the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.” (Gruber, [0043]).  Once the visibility information is generated for each bin (which includes the first region), the GPU uses this visibility information to render each bin (indicates availability of visibility data for the first region).  
Applicant's arguments filed 10/23/2020 have been fully considered but they are Applicant’s argue:  
“Claim 5 depends indirectly from claim 1 and withdrawal of the rejection of claim 5 is requested at least for the same reason as pertains to claim 1… Claim 6 depends indirectly from claim 1 and withdrawal of the rejection of claim 6 is requested at least for the same reasons as pertains to claim 1… Claim 7 depends indirectly from claim 1 and withdrawal of the rejection of claim 7 is requested at least for the same reason as pertains to claim 1… Claim 9 depends indirectly from claim 8 and withdrawal of the rejection of rejection of claim 9 is requested at least for the same reason as pertains to claim 8.“
Examiner disagrees.  Claims 5, 6, 7, 8 and 9 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.  Applicant’s argue:  
“Claim 16, as amended recites in pertinent part:  the completion indicator to indicate availability of visibility data for any primitive in the first region, wherein the completion indicator comprises a flag, separate from color data of the first region, that indicates availability of visibility data for the first region… Gruber’s depth visibility pass does not teach claim 16’s “completion indicator to indicate availability of visibility data for any primitive in the first region, wherein the completion indicator comprises a flag, separate from color data of a first region, that indicates availability of visibility data for the first region.”  Withdrawal of claim 16 is requested at least for this reason.  Claims 17 and 18 depend from claim 16 and withdrawal of the rejections of claims 17 and 18 is requested at least for the 
Examiner disagrees.  Gruber teaches this limitation.  Gruber teaches that the second processing unit (first processor) generates visibility information, which indicates whether a first primitive is visible and a second primitive is not visible in a bin (region).  (Gruber, [0042], [0043], [0045]).  Gruber teaches, “… ”visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame… and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame…” (Gruber, [0046]).  The visibility information can be a bit (flag) that indicates whether a primitive, in a particular bin, is visible.  For example, 1 indicates that the primitive is visible and 0 indicates that the primitive is not visible.  This bit (flag) may be represented as a visibility stream that includes a sequence of 1’s and 0’s, which would be separate from color data of the first region.  “After generating visibility information for each bin… the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.” (Gruber, [0043]).  Once the visibility information is generated for each bin (which includes the first region), the GPU uses this visibility information to render each bin (indicates availability of visibility data for the first region).  
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.  Applicant’s argue:  
“Claim 19 depends from claim 16 and withdrawal of rejections of claim 19 is 
Examiner disagrees.  Claims 16, 19 and 20 have been rejected.  Please see the corresponding rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612